
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


                                      May 2, 2003

Richard A. Smith
Cendant Corporation
1 Campus Drive
Parsippany, NJ 07054

Dear Richard:

        Reference is made to the employment agreement by and between Cendant
Corporation ("Cendant") and you dated as of June 2, 2001 (your "Employment
Agreement"). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in your Employment Agreement.

        As you know, you will be eligible to receive an annual incentive bonus
in respect of fiscal year 2003 with an opportunity of up to 200% (or such
percentage as otherwise determined in accordance with the annual bonus plan) of
your eligible base compensation in 2003 (the "2003 Bonus Plan"). It is Cendant's
intention to maintain this bonus opportunity for you, but Cendant reserves the
right to reduce your bonus opportunity in future years (but not below the 100%
target minimum set forth in your Employment Agreement).

        In consideration for your eligibility to receive the 2003 Bonus Plan and
also in consideration for your award of restricted stock units as of April 22,
2003 as part of Cendant's Long Term Incentive Plan for 2003, this letter serves
as a binding acknowledgment of your rights under your Employment Agreement as to
the following matters:

        1.     Your target Incentive Compensation Award will be deemed to equal
100% of your Base Salary in the year of your termination solely for purposes of
calculating your severance payment (i.e., severance of 300% of Base Salary plus
target Incentive Compensation Award) to which you will become entitled if your
employment is terminated at any time during the Period of Employment by Cendant
due to a Without Cause Termination or by you due to a Constructive Discharge.

        2.     The continued health, medical, life and disability benefits to
which you and your eligible dependents will become entitled until you reach age
62 (or, in the event your employment terminates during the Period of Employment
by reason of Without Cause Termination, Constructive Discharge, death or
Disability, age 75 (the "Age 75 Benefits Extension")) if your employment is
terminated at any time during the Period of Employment will be limited to the
benefits provided under the plans listed on Attachment A hereto; provided,
however, that your entitlement to continued benefits will remain subject to the
terms and conditions of the plans listed on Attachment A, as may be modified
from time to time, and that disability benefits will not be provided in any
event. Notwithstanding anything contained in your Employment Agreement, Cendant
will be permitted to meet any of its obligations to provide you with continued
health and medical benefits and life insurance benefits by paying, or providing
for the payment of, such benefits directly or through alternate plans or
individual policies with terms that are no less favorable in all material
respects (with respect to both coverage and cost to you) to the plans listed on
Attachment A.

        3.     Cendant agrees to provide you the Age 75 Benefits Extension
(i.e., the benefits provided under the plans listed on Attachment A hereto
through the plan year in which you turn age 75 and on the same terms that would
apply in the event of a Without Cause Termination) in the event that the Period
of Employment (as defined in the Employment Agreement) expires on June 30, 2004
and Cendant does not offer to extend the Period of Employment by a period of at
least two years on substantially similar economic terms and conditions.

--------------------------------------------------------------------------------




        4.     You acknowledge that Cendant will be terminating your current
split dollar life insurance arrangement within the next few months and you agree
that the termination of such arrangement will not constitute a breach of your
Employment Agreement by Cendant and will not form grounds for a Constructive
Discharge. You agree to execute any documents necessary to terminate such
policies and/or transfer policy value to Cendant. Cendant is currently working
towards providing a benefit arrangement to replace your split dollar life
insurance arrangement and you will be notified when such replacement arrangement
is implemented.

        Please acknowledge your agreement with the foregoing by signing below
and returning a copy of this letter agreement to my attention. Thank you.

    Very truly yours,

/s/  TERRY CONLEY      
Acknowledged and Agreed:

/s/  RICHARD A. SMITH      

--------------------------------------------------------------------------------


 
 
 
     

2

--------------------------------------------------------------------------------


Attachment A


Executive Physical Exams
Medical Expense Reimbursement Plan (MERP)
Medical Insurance
Dental Insurance
Life Insurance (currently up to $1 million of coverage under Group Life
Insurance Plan)
Vision Service Plan

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



Attachment A
